 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 1 of 26 Page ID #:5245




 11 Jon F. Monroy, SBN 51175
    Jennifer E. Gysler, SBN 143449
 22 MONROY, AVERBUCK & GYSLER
    32123 Lindero Canyon Road, Ste 301
 33 Westlake Village, CA 91361
    (818) 889-0661 Fax (818) 889-0667
 44
    Attorneys for Defendants,
 55 DEPUTY UPCHURCH, DEPUTY ZUNIGA,
 66 LT.  MOSQUERA, SHERIFF JIM McDONNELL
    (erroneously sued as Chief J. McDonnel),
 77 DEPUTY F. ABRIL, DEPUTY J. SANFORD,
    DEPUTY M. TRIMBLE II, NURSE F. MOSCOSO;
 88 LT. A. SALINAS, SGT. GASATAYA, SGT. R.
    GARCIA, SGT. J. MORALES,
 99 SGT. ROBERT THOMPSON (erroneously sued as
    “Sgt. Toms”); DEPUTY M. ENRIQUEZ, JR.,
 10 DEPUTY J. GARIBAY, DEPUTY D. HAAS,
10
    DEPUTY A. INES, DEPUTY J. LEW,
 11 DEPUTY RODRIGUEZ, DR. N. TEOPHILOV,
11
    DR. B. FELAHY, DR. S. LITTLE, DR. A. PRYOR,
 12 DR. Y. SILVANSKAYA, DR. K. VIVO,
12
    DR. P. ZOLNOUNI, NURSE J. ANDERSON,
 13 NURSE O. LUNA, NURSE B. MENEFEE,
13
    NURSE C. TUTT
 14
14
 15
15                         UNITED STATES DISTRICT COURT
 16
16
                          CENTRAL DISTRICT OF CALIFORNIA
 17
17
                                 SOUTHERN DIVISION
 18
18
 19
19
      ROBERT VOSKANYAN,                    )   Case No.: CV 15-6259 MWF (KES)
 20
20                                         )
                                           )   NOTICE OF AND MOTION FOR
 21
21                Plaintiffs,              )   SUMMARY JUDGMENT OR
                                           )   PARTIAL SUMMARY JUDGMENT;
 22
22        vs.                              )   POINTS & AUTHORITIES;
                                           )   DECLARATION OF JENNIFER E.
 23 L.A. SHERIFFS et al.
23                                         )   GYSLER; DECLARATIONS OF DR.
 24                                        )   TEOPHILOV, NURSE MENEFEE,
24                Defendants               )   DEPUTY INES, DEPUTY ENRIQUEZ
 25
25                                         )   JR., SGT. GARCIA, SGT.
                                           )   GASATAYA, LT. MOSQUERA,
26                                         )   DEPUTY HAAS, DEPUTY LEW,
                                           )   DEPUTY UPCHURCH; JIM
27                                         )   McDONNELL; DEPUTY GARIBAY,
28
                Motion for Summary Judgment / Partial Summary Judgment - 1
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 2 of 26 Page ID #:5246




 11                                              EXHIBITS
 22
                                                   DATE: June 2, 2020
 33                                                TIME: 10am
 44                                                DEPT.: Courtroom 6D
 55
            [A meet and confer took place prior to the filing of the motion.]
 66
            TO PLAINTIFF IN PRO PER:
 77
            PLEASE TAKE NOTICE that on June 2, 2020, at 10:00am, in Courtroom
 88
      6D, of the above-entitled Court, located at 411 W. 4th St., Santa Ana, California,
 99
      defendants will move this Court for summary judgment or partial summary
 10
10
      judgment in favor of the County Defendants and against Plaintiff in the above-
 11
11
      entitled matter, pursuant to Federal Rules of Civil Procedure 56(c), on the grounds
 12
12
      there are no genuine issues as to any material fact and that moving parties are
 13
13
      entitled to judgment as a matter of law as to the following causes of action and
 14
14
      claims, as contained within the Fourth Amended Complaint (Doc. 166):
 15
15
            (1) Count I – Cruel and unusual punishment in violation of the Eighth
 16
16
                Amendment against Sheriff McDonnell; A. Bandino, H. Mosquera, A.
 17
17
                Salinas, Sgt. Gasetaya, R. Garcia, J. Morales; Sgt. Toms; F. Abril, P.
 18
18
                Borja, M. Enriquez Jr., J. Garibay, D. Haas, A. Ines, J. Lew,
 19
19
                “Rodriguez”, J. Sanford, M. Tremble, Dr. A. Pryor, Dr. Silvanskaya, Dr.
 20
20
                K. Vivo, Dr. Zolnouni, Nurse Anderson, Nurse Luna, Nurse Menefee,
 21
21
                Nurse Tutt;
 22
22
            (2) Count II – Denial of Due Process under the Fourteenth Amendment,
 23
23
                against, Sheriff McDonnell, A. Bandino, H. Mosquera, A. Salinas, Sgt.
 24
24
                Gasataya, R. Garcia, J. Morales, Sgt. Toms, F. Abril, P. Borja, M.
 25
25
                Enriquez Jr., J. Garibay, D.Haas, A. Ines, J. Lew, Rodriguez, J. Sanford,
26
                M. Tremble, A. Zuniga, C. Upchurch, Dr. Teophilov, Dr. Felahy, Dr.
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 2
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 3 of 26 Page ID #:5247




 11             Little, Nurse Moscoso, Dr. Pryor, Dr. Silvanskaya, Dr. Vivo, Dr. P.
 22             Zolnouni, Nurse Anderson, Nurse Luna, Nurse Menefee, Nurse Tutt.
 33         The basis for the motion will be that the Eighth Amendment does not apply
 44
      to Plaintiff because he was a pretrial detainee at the relevant times, that the County
 55
      Defendants did not violate Plaintiff’s civil rights under the Fourteenth Amendment,
 66
 77 and that the individual defendants are also entitled to qualified immunity.
 88
            This Motion is based upon this Notice of Motion, the accompanying
 99
      Memorandum of Points and Authorities, the Declaration of Jennifer Gysler, the
 10
10
 11 Declaration of Dr. Teophilov, the Declarations Of Nurse Menefee, Deputy Ines,
11
 12
12
      Deputy Enriquez Jr., Sgt. Garcia, Deputy Haas, Deputy Lew, Deputy Upchurch,
 13
13
 14 Sgt. Garcia, Sgt. Gasataya, Lt. Mosquera, Sheriff Jim McDonnell; attached
14
 15 exhibits; the Statement of Uncontroverted Facts and Conclusions of Law, the
15
 16
16
      Request for Judicial Notice, all pleadings and papers on file in this action, and
 17
17
 18 upon such other matters as may be presented to the Court at or before the hearing
18
 19 on this motion.
19
 20
20
      DATED: April 17, 2020                   MONROY, AVERBUCK & GYSLER
 21
21
 22
22
 23
23                                            Jennifer E. Gysler________________.
                                              JON F. MONROY
 24
24                                            JENNIFER E. GYSLER
 25
25                                            Attorneys for Defendants
26
27
28
                Motion for Summary Judgment / Partial Summary Judgment - 3
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 4 of 26 Page ID #:5248




 11                                TABLE OF CONTENTS
                                                                                       Page
 22
      MEMORANDUM OF POINTS AND AUTHORITIES ...........................................7
 33
      I.    STATEMENT OF FACTS                                                            8
 44
            A.     Plaintiff Is Arrested And Booked Into Jail.                            8
 55
            B.     Plaintiff Is Assaulted By Other Inmates.                               8
 66         C.     Plaintiff’s Subsequent Medical Treatment.                              9
 77         D.     Other Issues.                                                         12
 88 II.     SUMMARY JUDGMENT STANDARDS.                                                  12
 99 III.    ARGUMENT                                                                     13
 10
10          A.     Defendants Are Entitled To Summary Judgment on Count 1,
                   Because The Eighth Amendment Does Not Apply to Pretrial
 11
11                 Detainees.                                                            13
 12
12          B.     Defendants Are Entitled To Summary Judgment On Count 2,
 13
13                 Plaintiff’s Fourteenth Amendment Claim.                               14
 14
14                 1.    Defendants did not violate the Fourteenth Amendment in
                         failing to prevent inmates from assaulting plaintiff; at a
 15
15                       minimum, they are entitled to qualified immunity.               14
 16
16                       a.     Plaintiff must establish that defendants acted with
 17
17                              reckless disregard.                                      14
                         b.     The officers did not act with reckless disregard for
 18
18
                                plaintiff’s safety.                                      15
 19
19                       c.     At a minimum, defendants are entitled to qualified
 20
20                              immunity because any rights violation was not
                                clearly established in July 2018.                        16
 21
21
                   2.    Defendants’ handling of plaintiff’s medical care did not
 22
22                       violate the Fourteenth Amendment—and at a minimum,
 23
23                       they are entitled to qualified immunity.                        18
 24
24                       a.     Plaintiff’s medical care claim requires him to prove
                                deliberate indifference.                                 18
 25
25
                         b.     The undisputed facts establish that defendants were
26                              not deliberately indifferent—they provided extensive
                                medical care.                                        19
27
28
                 Motion for Summary Judgment / Partial Summary Judgment - 4
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 5 of 26 Page ID #:5249




 11                   c.    At a minimum, defendants are entitled to qualified
                            immunity.                                            20
 22
                3.    Defendants did not violate the Fourteenth Amendment
 33                   based on any other Plaintiff’s other allegations.          21
 44
 55 IV.   CONCLUSION.                                                            23
 66 SUPPORTING DECLARATION OF JENNIFER E GYSLER ..............................25
 77
 88
 99
 10
10
 11
11
 12
12
 13
13
 14
14
 15
15
 16
16
 17
17
 18
18
 19
19
 20
20
 21
21
 22
22
 23
23
 24
24
 25
25
26
27
28
             Motion for Summary Judgment / Partial Summary Judgment - 5
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 6 of 26 Page ID #:5250




 11                               TABLE OF AUTHORITIES
      Statutes                                                          Page
 22
 33 -Federal Rules of Civil Procedure, Rule 56(c)(d)                    13

 44 Decisional Authority
 55
      Adickes v. S.H. Kress & Co. 398, U.S. 144 (1970)                  13
 66 Alonzo v. Sguyres, 2002 WL 1880736 (N.D. Cal. Aug. 9, 2002)         22,fn2
 77 Ashcroft v. al-Kidd 563 U.S. 731 (2011)                             16
 88 Baltoski v. Pretorius, 291 F.Supp.2d 807 (N.D. Ind. 2003)           22,fn6
 99 Bell v. County of Los Angeles, No. CV07-8187-GW€
           (CD Cal. Aug. 25, 2008)                                      22,fn6
 10
10
    Byrd v. Maricopa County Board of Supervisors 845 F.3d 919
 11
11         (9th. Cir. 2017)                                             13
                                                     th
 12 Castro v. County of Los Angeles, 833 F.3d 1060 (9 Cir. 2016)
12                                                                      14,15

 13 Celotex Corp. v. Catrett, 477 U.S. 317 (1986)
13
                                                                        13
      Estelle v. Gamble 429 U.S. 97 (1976)                              18
 14
14
      Flick v. Alba, 932 F.2d 728 (9th Cir. 1991)                       22,fn2
 15
15
      Gordon v. County of Orange 888 F.3d 1118 (9th Cir. 2018)          18,19
 16
16
      Horton by Horton v. City of Santa Maria, 915 F.3d 592
 17
17          (9th Cir. 2019)                                             15
 18
18    Mann v. Adams, 855 F.2d 639 (9th Cir.), cert. denied,
            488 U.S. 898 (1988)                                         22,fn2
 19
19    Morris v. Newland, 2007 WL 707525 (ED Cal. Mar. 6, 2007),
 20
20          Adopted 2007 WL 987846 (ED Cal. Mar. 30, 2007)              22,fn2
 21   Mullenix v. Luna, 136 S.Ct. 305 (2015)                            17
21
      Pearson v. Callahan, 555 U.S. 223 (2009)                          17
 22
22
    Ramirez v Galaza 334 F.3d 850 (9th Cir. 2003),
 23
23
          Cert. denied 541 U.S. 1063 (2004)                             22,fn2
 24 Rhodes v. Robinson, 408 F.3d 559 (9th Cir. 2005)
24                                                                      22,fn2
 25 Shafer v. Cty of Santa Barbara 868 F.3d 1110 (9th Cir. 2017)
25                                                                      17
26    White v. Pauly, 137 S.Ct. 548 (2017)                              17

27    White v. Wesby, 138 S.Ct. 577 (2018)                              17

28
                 Motion for Summary Judgment / Partial Summary Judgment - 6
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 7 of 26 Page ID #:5251




 11                MEMORANDUM OF POINTS AND AUTHORITIES
 22
            Pro per plaintiff Robert Voskanyan, alleges Eighth and Fourteenth
 33
      Amendment violations by thirty defendants during his incarceration as a pretrial
 44
 55 detainee at the Los Angeles County Jail. Plaintiff’s rambling complaint alleges
 66
      that deputies allowed him to be assaulted by other inmates, that during the ensuing
 77
      months he was denied proper medical care, and that the defendants took his
 88
 99 personal property, kept him locked in his cell, and refused to let him file
 10
10
      grievances. These claims fail as a matter of law, for multiple reasons.
 11
11
 12         First count. Defendants are entitled to summary judgment on plaintiff’s first
12
 13 count, because the Eighth Amendment does not apply to pretrial detainees, which
13
 14
14
      plaintiff indisputably was at all relevant times. (SUF 1)
 15
15
 16
16          Second count. Defendants are entitled to summary judgment on plaintiff’s

 17 second count, because they did not violate the Fourteenth Amendment. Medical
17
 18
18
      records establish that plaintiff received daily treatment in July and August 2015,
 19
19
 20 and frequent medical care throughout the following months. This care included x-
20
 21 rays, CT scans, a full neurology work-up, multiple hospital stays, dental visits, and
21
 22
22
      extensive mental health care. The evidence also establishes that lieutenants and
 23
23
 24 deputies did their best to work with plaintiff despite his difficult behaviors: They
24
 25 provided referrals to medical or mental health, and called and responded to
25
26
      plaintiff’s numerous “man-down” calls for emergency care. Moreover, it is
27
28
                Motion for Summary Judgment / Partial Summary Judgment - 7
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 8 of 26 Page ID #:5252




 11 undisputed that some of the defendants who plaintiff contends were at fault were
 22
      not even present or involved in the conduct at issue. Finally, even if there were
 33
      some violation of plaintiff’s constitutional rights, the law as to such violation was
 44
 55 not clearly established in 2015.
 66
      I.    STATEMENT OF FACTS
 77
            A.     Plaintiff Is Arrested And Booked Into Jail.
 88
 99         Plaintiff was arrested for kidnapping during a carjacking in June 2015 and
 10
10
      ultimately booked into Men’s County Jail. (SUF 3) At a medical and mental
 11
11
 12 health screening at the Inmate Reception Center (IRC), he denied a history of
12
 13 mental health issues, stated he had a history of high blood pressure and an open
13
 14
14
      wound/abscess, and has a history of drug use and/or alcohol use. (SUF 4) Four
 15
15
 16 days later he asked to see mental health due to a history of anxiety and sometimes
16
 17 felt depressed and was unable to sleep. (SUF 5)
17
 18
18
            B.     Plaintiff Is Assaulted By Other Inmates.
 19
19
            Plaintiff alleges that other inmates physically assaulted him in July 2015.
 20
20
 21 (SUF 6) Plaintiff originally reported that he was assaulted by five to seven people,
21
 22 or four people, and changed the number to 30 or 40. (SUF 8) He alleges that two
22
 23
23
      deputies watched the assault, and that Deputies Ines and Enriquez and Sergeant
 24
24
 25 Garcia “left [him] to die . . . .” (Fourth Amended Complaint (“Complaint”), p.
25
26    14:23-15:1-2.)
27
28
                 Motion for Summary Judgment / Partial Summary Judgment - 8
 Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 9 of 26 Page ID #:5253




 11         C.     Plaintiff’s Subsequent Medical Treatment.
 22
            Plaintiff contends that after inmates assaulted him, the defendant deputies
 33
      and medical personnel ignored his needs, and that he suffered retaliation for
 44
 55 complaining. (Complaint, p. 18-35.) His allegations are too voluminous to detail
 66
      here, but we provide an overview. This overview also includes some of the
 77
      extensive evidence of examinations, diagnostic testing, medications, and
 88
 99 observations of plaintiff in response to his medical complaints.
 10
10
            After the alleged assault, plaintiff complained of fractured teeth, a broken
 11
11
 12 nose, broken jaw and broken ribs. (Complaint p. 16:10-16) He was seen in the
12
 13 clinic, and then at urgent care. (SUF 10-13.) Although plaintiff claims that urgent
13
 14
14
      care doctor “Dr. Vivo” (actually a Physician’s Assistant) failed to provide him with
 15
15
 16 medical care (Complaint p.15:14-18), it is undisputed that pain medication was
16
 17 ordered for him and facial x-rays taken (SUF 12,15).
17
 18
18
            Plaintiff alleges that a sergeant ordered him to be taken to the hospital when
 19
19
 20 he left urgent care, but that the hospital did not have room, so temporarily
20
 21 transferred him back to a clinic. (Complaint p. 15:20-26) Plaintiff contends that
21
 22
22
      Sgt. Gasataya instead hid him in a “keep away cell.” (Complaint, p. 15:20-16:2.)
 23
23
 24
24          Plaintiff contends that he daily begged Deputies Upchurch, Haas and Borja

 25 for help because of his injuries. (Complaint, p.16:8-10.) He contends he was
25
26
27
28
                 Motion for Summary Judgment / Partial Summary Judgment - 9
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 10 of 26 Page ID
                                       #:5254



 11 starving from July 7 to July 16, 2015, because of his damaged jaw and teeth, and
 22
      that deputies refused to take him to the medical clinic. (Complaint, p. 16:3-16.)
 33
            On July 14, 2015, plaintiff was found non-responsive in his cell.
 44
 55 (Complaint, p.16:19.) Deputies sent him to the LAC USC Medical Center.
 66
      (Complaint, p. 16:17-23.) Chest and pelvic x-rays revealed no fractures. (SUF
 77
      12, 18, Exh G, p. 48 – x-ray findings)
 88
 99         On July 16, 2015, plaintiff was again found non-responsive in his cell and
 10
10
      taken to the clinic. (Complaint, p.16:26-27) There, he saw Dr. Little and was
 11
11
 12 “immediately transferred to 7100 to a bottom bunk” because of his injuries.
12
 13 (Complaint, p. 16:24-28.)
13
 14
14
            On July 18, 2015, plaintiff was “again man down” (i.e., reported to need
 15
15
 16 immediate medical care); a nurse took him to a clinic on a gurney. (Complaint, p.
16
 17 17.) Plaintiff contends his medical and court appointments were cancelled. (Id..)
17
 18
18
            Plaintiff contends that on July 20, 2015, he was seen by Dr. Zolnouni, who
 19
19
 20 said he was okay without an examination. (Complaint, p.17:16-25)
20
 21
21          All told, between July 7, 2015 and September 2015, plaintiff received
 22
22
      medical care every day. (SUF 11 through 71) Plaintiff also received monthly
 23
23
 24 mental health assessments between September and December 2015. (SUF 72, 75,
24
 25 82.) In those assessments, he reported not eating or drinking and was found to be
25
26
      refusing medicine, and he claimed no one was helping him and that he was not
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 10
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 11 of 26 Page ID
                                       #:5255



 11 getting a soft diet. (SUF 77,78, 84) He was deemed to be not at risk and not in
 22
      need of a higher level of care at that point. (SUF 80)
 33
            In December 2015, plaintiff was placed on suicide-risk precautions because
 44
 55 he claimed he was not receiving dental care and asked whether he had to “go
 66
      suicidal” to get what he wanted. (SUF 85) Plaintiff’s dissatisfaction was that he
 77
      wanted crowns instead of extractions. In a psychological assessment in January
 88
 99 2016, plaintiff described himself as a drug addict, hearing voices, cannot contract
 10
10
      for safety, and had been arrested countless times for drugs and four times for fraud
 11
11
 12 (Exhibit I, p. 60-61) He was started on medications and discharged from the
12
 13 suicide risk precautions with scheduled follow-up. (Exhibit I, p. 61)
13
 14
14
            Plaintiff was admitted to correctional treatment center housing in mid-
 15
15
 16 January 2016. (SUF 93.) Although he claimed to be unfit to stand trial, a clinician
16
 17 assessed that he was exaggerating his symptoms, had poor insight, and poor
17
 18
18
      judgment. (Exhibit I, p. 50.) He continued to be seen several times a month by
 19
19
 20 mental health professionals. (Decl. of Dr. Teophilov, in general, SUF 91-103) He
20
 21 also underwent a battery of diagnostic studies including MRI’s of the brain and
21
 22
22
      spine, and nerve conduction studies, because there continued to be “man down”
 23
23
 24 episodes. (SUF 94) The MRI’s found no significant abnormalities. (SUF 94)
24
 25
25          Plaintiff was uncooperative and recalcitrant at times, refusing medications,
26
      refusing to eat and refusing medical appointments. (SUF 99,100)
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 11
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 12 of 26 Page ID
                                       #:5256



 11         Plaintiff contends that he sent letters to Sheriff Jim McDonnell about all this
 22
      and had his family make phone calls to Sheriff McDonnell. (Complaint, p. 35.)
 33
      But there is no evidence that Sheriff McDonnell received any of these
 44
 55 communications or was aware of plaintiff’s claims. (SUF123,124)
 66
            D.      Other Issues.
 77
            The jail has specific deputies assigned to collect grievances, which inmates
 88
      must file within a limited time period of the incident giving rise to the grievance.
 99
 10 (SUF 112) Plaintiff has filed more than 176 grievances since July 2015.
10
 11
11
      (Complaint, p.13:26.) He alleges generally that the grievances were not handled to
 12
12
 13 his satisfaction, but does not specify which ones he believes were mishandled.
13
 14
14          Plaintiff further contends that his personal property was taken at various
 15
15
      times without his permission and that he was denied family visits and attorney
 16
16
 17 visits during incarceration. (Complaint, p.20:3-5.)
17
 18 II.
18          SUMMARY JUDGMENT STANDARDS.
 19
19
            Summary judgment is proper where “there is no genuine issue as to a
 20
20
 21 material fact and that the moving party is entitled to judgment as a matter of law.”
21
 22 Fed. R. Civ. P. 56(c).) A defendant can win summary judgment on a plaintiff’s
22
 23
23
      claim either by negating an essential element of the plaintiff’s claim or by
 24
24
 25 demonstrating the absence of evidence for an essential element of the plaintiff’s
25
26
27
28
                 Motion for Summary Judgment / Partial Summary Judgment - 12
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 13 of 26 Page ID
                                       #:5257



 11 claim. Adickes v. S.H. Kress & Co. 398 U.S. 144, 158-160, (1970); Celotex Corp.
 22
      v. Catrett, 477 U.S. 317, 325 (1986)
 33
               A court may grant summary judgment on less than the entire case—i.e., on
 44
 55 one claim or defense. Fed. R. Civ. P. 56(a). The court also may issue an order
 66
      “specifying the facts that appear without substantial controversy, including the
 77
      extent to which the amount of damages or other relief is not in controversy, and
 88
 99 directing such further proceedings in the action as are just . . . .” Fed. R. Civ. P.
 10
10
      56(d).
 11
11
 12 III.
12
               ARGUMENT

 13            A.      Defendants Are Entitled To Summary Judgment on Count 1,
13
 14                    Because The Eighth Amendment Does Not Apply to Pretrial
14
 15                    Detainees.
15
 16            Plaintiffs’ first claim alleges unusual punishment in violation of the Eighth
16
 17 Amendment. (Complaint, p. 36.) That claim fails on its face, because plaintiff was
17
 18
18
      a pre-trial detainee during the entire time period at issue. (Sep. Stmt. __.) It is
 19
19
 20 well-settled that the Eighth Amendment does not apply to pre-trial detainees. See,
20
 21 e.g., Byrd v. Maricopa County Board of Supervisors, 845 F.3d 919, 924, n.2 (9th
21
 22
22
      Cir. 2017). Defendants therefore are entitled to summary judgment on plaintiff’s
 23
23
 24 Eighth Amendment claim.
24
 25
25
26
27
28
                    Motion for Summary Judgment / Partial Summary Judgment - 13
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 14 of 26 Page ID
                                       #:5258



 11         B.      Defendants Are Entitled To Summary Judgment On Count 2,
 22                 Plaintiff’s Fourteenth Amendment Claim.
 33         Plaintiff’s second count alleges that the defendants violated his Fourteenth
 44
      Amendment rights by not preventing him from being assaulted by other inmates,
 55
      denying him medical care, taking his personal property, locking him in his cell,
 66
 77 and not allowing him to file grievances. Plaintiff cannot prove any of these claims
 88
      under the governing legal standards.
 99
                    1.    Defendants did not violate the Fourteenth Amendment in
 10
10
                          failing to prevent inmates from assaulting plaintiff; at a
 11
11
                          minimum, they are entitled to qualified immunity.
 12
12
            Plaintiff claims that Deputies Ines and Enriquez and Sergeant Garcia stood
 13
13
 14 by while other inmates assaulted him in July 2015, and that their inaction violated
14
 15
15
      the Fourteenth Amendment. But the undisputed evidence establishes that these
 16
16
 17 defendants did not violate the Fourteenth Amendment or, at the very least, are
17
 18 entitled to qualified immunity.
18
 19
19
                          a.    Plaintiff must establish that defendants acted with
 20
20
                                reckless disregard.
 21
21
            Claims against individual officers for failure to protect a pretrial detainee are
 22
22
 23 governed by a “reckless disregard” standard. Castro v. County of Los Angeles, 833
23
 24 F.3d 1060, 1071 (9th Cir. 2016).
24
 25
25
            Under that standard, a plaintiff must prove four elements: “(1) The
26
27    defendant made an intentional decision with respect to the conditions under which

28
                 Motion for Summary Judgment / Partial Summary Judgment - 14
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 15 of 26 Page ID
                                       #:5259



 11 the plaintiff was confined; (2) Those conditions put the plaintiff at substantial risk
 22
      of suffering serious harm; (3) The defendant did not take reasonable available
 33
      measures to abate that risk, even though a reasonable officer in the circumstances
 44
 55 would have appreciated the high degree of risk involved—making the
 66
      consequences of the defendant’s conduct obvious; and (4) By not taking such
 77
      measures, the defendant caused the plaintiff’s injuries.” Castro, 833 F.3d at 1071.
 88
 99         Put another way, a court must ask “whether there was ‘a substantial risk of
 10
10
      serious harm to the plaintiff that could have been eliminated through reasonable
 11
11
 12 and available measures that the officer did not take, thus causing the injury that the
12
 13 plaintiff suffered.’” Horton by Horton v. City of Santa Maria, 915 F.3d 592, 602
13
 14
14
      (9th Cir. 2019). This is a purely objective standard: There is no separate inquiry
 15
15
 16 into an officer’s subjective state of mind.” Id.
16
 17
17                         b.   The officers did not act with reckless disregard for
 18
18                              plaintiff’s safety.
 19
19          The undisputed facts refute plaintiff’s allegation that deputies Enriquez and
 20
20
      Ines and Sgt. Garcia stood by while inmates assaulted him.
 21
21
 22
22          Sgt. Garcia was not on duty at the time of the assault; he simply signed off

 23 on the collection and storage of evidence later in the day. (SUF 128, Decl. Sgt.
23
 24
24
      Garci, p.1:17-21.)
 25
25
26          Deputy Enriquez was assigned to the control booth, on a light duty

27    assignment while recovering from an injury. (SUF 129) Under that duty, he was
28
               Motion for Summary Judgment / Partial Summary Judgment - 15
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 16 of 26 Page ID
                                       #:5260



 11 not to have any contact with inmates and, indeed, there is no evidence that he did.
 22
      (SUF 129.) He simply received a call from the clinic about plaintiff having facial
 33
      injuries and contacted another deputy to investigate the assault. (Declaration of
 44
 55 Deputy Enriquez, paragraph 3)
 66
            Deputy Ines was on prowler deputy, not stationed in the dorm where the
 77
      incident occurred. (Decl. Deputy Ines, paragraph 2.) When he became aware of
 88
 99 the incident, he and others escorted plaintiff out of the dorm and gave a statement
 10
10
      to the investigating deputy. (Decl. Deputy Ines, paragraph 3,4) As discussed
 11
11
 12 below, plaintiff received medical care after the incident.
12
 13
13          In sum, there is no evidence raising a triable issue as to whether any of these
 14
14
      deputies committed any constitutional violations.
 15
15
 16
16                       c.     At a minimum, defendants are entitled to qualified

 17
17                              immunity because any rights violation was not clearly
 18
18
                                established in July 2018.
 19
19
 20
20          Qualified immunity shields public officials from suit unless they violate a

 21 right that was “‘clearly established’ at the time of the challenged conduct.”
21
 22
22
      Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). Qualified immunity “protects ‘all
 23
23
 24 but the plainly incompetent or those who knowingly violate the law.’” al-Kidd,
24
 25 563 U.S. at 743. The qualified immunity analysis has two prongs: (1) whether the
25
26
      defendants violated a constitutional right; and (2) whether the constitutional right
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 16
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 17 of 26 Page ID
                                       #:5261



 11 was “clearly established” at the time of the incident. Pearson v. Callahan, 555
 22
      U.S. 223, 232 (2009).
 33
            Even if there were a fact question as to a constitutional violation here,
 44
 55 Deputies Enriquez and Inez and Sgt. Garcia would be entitled to qualified
 66
      immunity under the “clearly established” prong.
 77
            A right is “clearly established” only if “‘every reasonable official would
 88
 99 have understood that what he is doing violates that right.’” Mullenix v. Luna,
 10
10
      136 S. Ct. 305, 308 (2015) (emphasis added). That showing “requires a high
 11
11
 12 degree of specificity”—i.e., a prior case where “an officer acting under similar
12
 13 circumstances . . . was held to have violated the Fourth Amendment.” D.C. v.
13
 14
14
      Wesby, 138 S. Ct. 577, 590 (2018) (internal quotation marks omitted); White v.
 15
15
 16 Pauly, 137 S. Ct. 548, 552 (2017) (emphasis added); see also Mullenix, 136 S. Ct.
16
 17 at 308 (defendants are entitled to qualified immunity unless “‘the violative nature
17
 18
18
      of particular conduct [was] clearly established’”).
 19
19
 20
20          It is the plaintiff’s burden to meet this standard. Shafer v. Cty. of Santa

 21 Barbara, 868 F.3d 1110, 1118 (9th Cir. 2017). Meeting this standard requires
21
 22
22
      plaintiffs to identify “existing precedent [that] ‘squarely governs’ the specific facts
 23
23
 24 at issue.” Kisela, 138 S. Ct. at 1153 (emphasis added).
24
 25
25          As relevant here, no existing precedent holds that officers commit a
26
      constitutional violation in failing to head off an assault that they were not aware of
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 17
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 18 of 26 Page ID
                                       #:5262



 11 until after the fact, much less that a deputy who is on a light duty assignment and
 22
      not allowed to have contact with inmates (Deputy Enriquez) must directly
 33
      intervene in an ongoing assault. Indeed, it is undisputed that the deputies here
 44
 55 were not stationed in the dorm at the time of the assault, and therefore did not see
 66
      the assault occur. (SUF 9.) They responded once they learned about it. (SUF 9.)
 77
            Deputies Enriquez and Inez and Sergeant Garcia therefore are entitled to
 88
 99 qualified immunity on plaintiff’s failure-to-protect theory.
 10
10
                   2.     Defendants’ handling of plaintiff’s medical care did not
 11
11
                          violate the Fourteenth Amendment—and at a minimum,
 12
12
                          they are entitled to qualified immunity.
 13
13
                          a.     Plaintiff’s medical care claim requires him to prove
 14
14
                                 deliberate indifference.
 15
15
            To establish a claim for allegedly inadequate medical care, a pretrial
 16
16
 17 detainee must show that the defendants exhibited “deliberate indifference” to his
17
 18 “serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).
18
 19
19
            This standard is “akin to reckless disregard.” Gordon v. County of Orange,
 20
20
 21 888 F.3d 1118 at 1125 (9th Cir. 2018).
21
 22
22          An inadequate medical care claims has the same elements as a failure-to-
 23
23
      protect claim: The plaintiff must show that “(1) the defendant made an intentional
 24
24
 25 decision with respect to the conditions under which the plaintiff was confined;
25
26    (2) those conditions put the plaintiff at substantial risk of suffering serious harm;
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 18
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 19 of 26 Page ID
                                       #:5263



 11 (3) the defendant did not take reasonable available measures to abate that risk,
 22
      even though a reasonable official in the circumstances would have appreciated the
 33
      high degree of risk involved—making the consequences of the defendant’s conduct
 44
 55 obvious; and (4) by not taking such measures, the defendant caused the plaintiff’s
 66
      injuries.” Id. (quoting Castro, 83 F.3d at 1070).
 77
            Once again, plaintiff cannot raise a triable issue of fact as to the existence of
 88
 99 a constitutional violation and, in any event, qualified immunity applies.
 10
10
 11
11
                         b.     The undisputed facts establish that defendants were
 12
12
                                not deliberately indifferent—they provided extensive
 13
13
                                medical care.
 14
14
            The undisputed evidence is that the defendants provided appropriate medical
 15
15
 16 care and treatment in their clinical judgment. Dr. Teophilov, the Chief Physician
16
 17 for Correctional Health Services (“CHS”), for the County of Los Angeles Sheriff’s
17
 18
18
      Department, and board-certified physician who reviewed the plaintiff’s records and
 19
19
 20 personally saw the plaintiff, has opined that the care provided to plaintiff was
20
 21 appropriate and that it caused him no injury. (SUF 104, 105, 106) There is no
21
 22
22
      contrary evidence, and certainly no evidence supporting a conclusion that plaintiffs
 23
23
 24 recklessly disregarded plaintiff’s medical needs—the standard that plaintiff must
24
 25 meet to establish the existence of a constitutional violation.
25
26
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 19
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 20 of 26 Page ID
                                       #:5264



 11         Nor can plaintiff demonstrate that any defendant obstructed or denied
 22
      medical care. The undisputed evidence is that plaintiff received daily medical care
 33
      in July and August of 2015, and frequent medical care thereafter. (SUF 11 through
 44
 55 71) This care included x-rays, head CT scans, nerve conduction studies, and a
 66
      thorough neurological work up. (SUF 11 through 71) Plaintiff also received care
 77
      for other issues, including blood pressure and unexplained fainting episodes. (SUF
 88
 99 11 through 71) Plaintiff spent time at LAC-USC Medical Center and in the jail’s
 10
10
      hospital wing. (SUF 86) Once again, there is no evidence reaching the “reckless
 11
11
 12 disregard” standard here. That being so, plaintiff cannot establish that the custody
12
 13 defendants committed any constitutional violation.
13
 14
14
                         c.    At a minimum, defendants are entitled to qualified
 15
15
                               immunity.
 16
16
            As shown, undisputed evidence establishes that defendants’ actions
 17
17
 18 regarding plaintiff’s medical care comported with the Fourteenth Amendment. But
18
 19 even assuming there was a triable fact issue as to the constitutionality of their
19
 20
20
      conduct, defendants would be entitled to qualified immunity because any rights
 21
21
 22 violation was not clearly established in 2015-2016, the time period at issue.
22
 23
23          Specifically, plaintiff cannot meet his burden of identifying a case where an
 24
24
      officer acting under similar circumstances was held to have violated the Fourteenth
 25
25
26    Amendment. See __, ante (describing governing qualified immunity standard).

27    No case holds that deputies must force a detainee to go to medical appointments,
28
               Motion for Summary Judgment / Partial Summary Judgment - 20
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 21 of 26 Page ID
                                       #:5265



 11 eat, or take medications when he refuses, or that it is unconstitutional to move a
 22
      detainee from a medical floor to a lower level of care when the patient is no longer
 33
      deemed to need such care.
 44
 55         As a result, defendants are entitled to qualified immunity regardless of
 66
      whether if a triable fact dispute exists as to whether they committed a
 77
      constitutional violation.
 88
 99                 3.    Defendants did not violate the Fourteenth Amendment
 10
10
                          based on any other Plaintiff’s other allegations.
 11
11
 12         Plaintiffs’ wide-ranging complaint also alleges a litany of other Fourteenth
12
 13 Amendment violations regarding defendants’ handling of his personal property, his
13
 14
14
      grievances, and his visitors. Defendants are entitled to summary judgment on
 15
15
 16 those theories as well.
16
 17
17          Plaintiff filed incident reports about his personal property. (Exh E Incident
 18
18
      Reports, p. 22, 26) Deputies responded that they only removed trash and
 19
19
 20 contraband when his cell was cleaned. (Exh E Incident Reports) Doing so was not
20
 21 unconstitutional—safety and hygiene concerns give jails a vested interest in
21
 22
22
      ensuring there is no contraband or excessive trash in cells.
 23
23
 24
24          Next, the fact that plaintiff filed more than 176 grievances (Complaint,

 25 p.13:26.) conclusively belies plaintiff’s allegation that he was not permitted to file
25
26
      grievances.
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 21
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 22 of 26 Page ID
                                       #:5266



 11             As for attorney and family visits, the undisputed record establishes that
 22
      plaintiff had many. (See Movement History, Exhibit J.)
 33
                Finally, plaintiff’s claims against Sheriff McDonnell individually fail,
 44
 55 because there is no evidence that Sheriff McDonnell knew anything at all about
 66
      plaintiff.1 There are thousands of inmates at Men’s Central Jail. Sheriff
 77
      McDonnell, as the top administrator of the jail, necessarily does not see all letters
 88
 99 sent to him, nor is he required to be personally involved in every inmate grievance
 10
10
      or complaint. (SUF 123.)2
 11
11
 12
12
 13
13
      1
          Plaintiff’s complaint specifies that Sheriff McDonnell, like all the defendants, “is sued in his
 14
14
 15 individual capacity . . . .” (Complaint, p. 2.)
15
      2
 16
16      Defendants' alleged failure to investigate or otherwise respond to Plaintiff's post-incident
      complaints do not violate Plaintiff's constitutional rights. “While inmates may enjoy a First
 17
17    Amendment right to file prison grievances, see Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir.
      2005), inmates have no "separate constitutional entitlement to a specific prison grievance
 18
18    procedure." See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003), cert. denied, 541 U.S.
      1063 (2004) (citation omitted). The failure of jail officials to process or to respond to a particular
 19
19    grievance does not violate the Constitution. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir.),
 20
20    cert. denied, 488 U.S. 898 (1988); Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991); Morris v.
      Newland, 2007 WL 707525, at *7 (E.D. Cal. Mar. 6, 2007), adopted, 2007 WL 987846 (E.D.
 21
21    Cal. Mar. 30, 2007) ("a failure to process a grievance does not state a constitutional violation")
      (citation omitted); Alonzo v. Sguyres, 2002 WL 1880736, at *1 (N.D. Cal. Aug. 9, 2002)
 22
22    ("Although there certainly is a right to petition the government for redress of grievances (a First
      Amendment right), there is no right to a response or any particular action.") (citations omitted);
 23
23    see also Baltoski v. Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003) ("[t]he right to petition
 24
24    the government for redress of grievances, however, does not guarantee a favorable response, or
      indeed any response, from state officials").” Bell v. County of Los Angeles, No. CV 07-8187-
 25
25    GW(E), at *8-9 (C.D. Cal. Aug. 25, 2008)

26
27
28
                   Motion for Summary Judgment / Partial Summary Judgment - 22
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 23 of 26 Page ID
                                       #:5267



 11         There are also several named defendants in the Fourth Amended Complaint
 22
      who are identified as defendants, but here are no factual allegations as to how they
 33
      violated plaintiff’s 14th Amendment rights. This includes Nurse Anderson
 44
 55 [identified in paragraph 31, no factual allegations in complaint]; Dr. Little [alleged
 66
      to have treated the plaintiff and immediately transferred him to 7100 (medical) to a
 77
      bottom bunk, paragraph 48]; Sgt. Morales [identified in paragraph 10, no factual
 88
 99 allegations in complaint]; Lt. Salinas [alleged to have filed an incident report in
 10
10
      conjunction with a Man down episode, paragraph 48]; Deputy Sanford [alleged to
 11
11
 12 have told the plaintiff that the judge was “very mad” because he wasn’t going to
12
 13 court, paragraph 51 – not a constitutional violation].
13
 14
14
      IV.   CONCLUSION.
 15
15
 16
16          The Court should grant summary judgment for defendants or alternatively,

 17 grant partial summary judgment on each cause of action as to each defendant. The
17
 18
18
      plaintiff’s medical records and mental health records, as well as the declaration of
 19
19
 20 Dr. Teophilov, demonstrate without question, that plaintiff received more than
20
 21 ample medical care and was followed closely by physicians and medical staff
21
 22
22
      during his time at the Los Angeles County jails. Similarly, the custody personnel
 23
23
 24 provided an ordinate amount of attention to the plaintiff, attempting to meet his
24
 25 needs regardless of his behavior.
25
26
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 23
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 24 of 26 Page ID
                                       #:5268



 11 DATED: April 17, 2020                MONROY, AVERBUCK & GYSLER
 22
 33                                      Jennifer E. Gysler___________________
 44                                      JON F. MONROY
                                         JENNIFER E. GYSLER
 55                                      Attorneys for Defendants
 66                                      County of Los Angeles

 77
 88
 99
 10
10
 11
11
 12
12
 13
13
 14
14
 15
15
 16
16
 17
17
 18
18
 19
19
 20
20
 21
21
 22
22
 23
23
 24
24
 25
25
26
27
28
               Motion for Summary Judgment / Partial Summary Judgment - 24
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 25 of 26 Page ID
                                       #:5269



 11           SUPPORTING DECLARATION OF JENNIFER E GYSLER
 22         I, Jennifer E. Gysler, hereby declare:
 33
            I am an attorney at law duly licensed to practice in the Court of the State of
 44
      California and the Central District. My firm is counsel of record for defendants.
 55
 66 The following facts are within my own personal knowledge. I could and would
 77
      competently testify to them as follows:
 88
      1.    Attached to the accompanying Request for Judicial Notice as Exhibit A, is
 99
 10 the plaintiff’s Fourth Amended Complaint (excluding exhibits).
10
 11
11
      2.    Attached to the accompanying Request for Judicial Notice as Exhibit B, is
 12
12
 13 the plaintiff’s Answer / Joinder to Answer.
13
 14 3.
14          Attached hereto as Exhibit C, is a copy of plaintiff’s jail booking records as
 15
15
      provided by the Los Angeles County Sheriff’s Department, kept in the normal
 16
16
 17 course of business.
17
 18 4.
18          Attached hereto as Exhibit D, is a copy of shift reports for July 2015, from
 19
19
      the Los Angeles County Sheriff’s Department, kept in the normal course of
 20
20
 21 business.
21
 22 5.
22          Attached hereto as Exhibit E, is a copy of all incident reports regarding Mr.
 23
23
      Voskanyan, from the Los Angeles County Sheriff’s Department, kept in the normal
 24
24
 25 course of business.
25
26
27
28
                Motion for Summary Judgment / Partial Summary Judgment - 25
      Case 2:15-cv-06259-MWF-KES Document 321 Filed 04/17/20 Page 26 of 26 Page ID
                                       #:5270



 11 6.      Attached hereto as Exhibit F is a copy of the plaintiff’s jail medical records,
 22
      authenticated by Dr. Teophilov, and kept in the normal course of business.
 33
      7.    Attached hereto as Exhibit G, copies of orders, medical forms, medical
 44
 55 documents, x-rays and IRC forms, for the plaintiff, from the Los Angeles County
 66
      Sheriff’s Department, kept in the normal course of business.
 77
      8.    Attached as Exhibit H, is a copy of the Point of Care medical summary from
 88
 99 the plaintiff’s jail medical records, authenticated by Dr. Teophilov and kept in the
 10
10
      normal course of business.
 11
11
 12 9.
12
            Filed simultaneously herewith, in an application to seal, as Exhibit I, are

 13 plaintiff’s mental health records, authenticated by Dr. Teophilov and kept in the
13
 14
14
      normal course of business.
 15
15
 16 10.
16          Attached as Exhibit J, is a copy of the movement history for plaintiff from

 17 the Los Angeles County Sheriff’s Department, kept in the normal course of
17
 18
18
      business.
 19
19
 20 11.
20          Attached as Exhibit K, is a copy of the summary of plaintiff’s disciplinary

 21 records, from the Los Angeles County Sheriff’s Department, kept in the normal
21
 22
22
      course of business.
 23
23
 24
24          I declare under penalty of perjury that the foregoing is true and correct.

 25
25          Executed on this 17th day of April, 2020, at Los Angele, California.

26                                           Jennifer E. Gysler, declarant.

27
28
                  Motion for Summary Judgment / Partial Summary Judgment - 26
